Citation Nr: 0333184	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-06 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from April 
1969 to April 1971.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a December 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  The veteran 
provided testimony before the Board at a hearing at the RO in 
June 2003.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  

Furthermore, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2) was invalid because 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  


In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs (PVA), 
345 F.3d 1334 (Fed. Cir. 2003), the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in DAV.  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCAA duty to 
notify letter is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Here, a VCAA letter 
pertaining to the issue on appeal sent to the veteran in 
February 2003 provided him 30 days to respond (although it 
did go on to say that evidence submitted within a year would 
be considered).  As this case is being remanded for 
additional development or to cure a procedural defect anyway, 
the RO must take the opportunity to correct any apparent 
ambiguity and inform the veteran that notwithstanding any 
information previously provided, a full year is allowed for 
response to a VCAA notice.  

In March 2003 the veteran informed VA that he had "no 
medical proof" to add to his claim.  However, at his hearing 
in June 2003 the veteran testified that he was presently 
being treated for his PTSD at a VA outpatient clinic at 
Rainbow City in Gadsden.  [The most recent VA medical records 
on file from this facility are dated in August 2002.]  He 
also testified that he had attending several counseling 
sessions with Ed "Merrill."  A letter dated in August 2001 
from Edward J. Murrell, Jr. from the Atlanta Vet Center 
indicates that the veteran was being treated for PTSD at the 
Atlanta Vet Center Outstation on Anniston Army Depot.  
Records associated with this treatment have not been 
associated with the claims folder.  Recent VA treatment 
records may contain information critical to the matter at 
hand.  If they exist, they must be associated with the claims 
file for the record to be complete for appellate review.  

Moreover, the veteran essentially claimed in his July 2002 
substantive appeal that his PTSD had worsened.  He was last 
examined by VA in March 2001.  Hence, another VA examination 
is required.



Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be advised that 
notwithstanding any previous instructions, a year 
is afforded for response to VCAA notice.  

2.  The RO should obtain all medical records 
associated with treatment afforded the veteran at 
the VA outpatient clinic at Rainbow City in 
Gadsden, Alabama, since August 2002.  

3.  The RO should obtain all medical records 
associated with treatment afforded the veteran at 
the Atlanta Vet Center Outstation on Anniston Army 
Depot.  

4.  After the above is completed, the veteran 
should be scheduled for a VA psychiatric 
examination to ascertain the current severity of 
his service-connected PTSD disability.  The claims 
folder should be made available to the examiner for 
review in conjunction with the examination.  All 
findings must be reported in detail on mental 
status evaluation.  The examiner should describe 
the symptoms of PTSD found to be present and the 
overall severity of the disability.  The examiner 
should also assign a GAF score and explain what the 
assigned score means.  The report of the 
examination should include the rationale for any 
opinion(s) expressed. 

5.  The RO should then review the entire record and 
re-adjudicate the claim in light of any additional 
information received.  If the claim remains denied, 
the RO should issue an appropriate supplemental 
statement of the case, and give the veteran the 
requisite period of time to respond.  The case 
should then be returned to the Board, if in order, 
for further review.  

The purposes of this remand are to meet due process 
considerations, and to satisfy the mandates of the VCAA and 
the Court and Federal Circuit in the decisions cited above.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




